



Exhibit 10.12


CMS INCENTIVE COMPENSATION PLAN
FOR CMS ENERGY AND CONSUMERS ENERGY OFFICERS




1



--------------------------------------------------------------------------------






CMS INCENTIVE COMPENSATION PLAN FOR CMS ENERGY AND CONSUMERS ENERGY OFFICERS
I.    GENERAL PROVISIONS
1.1
Purpose. The purpose of the CMS Incentive Compensation Plan (“CMSICP” or “Plan”)
is to:

(a)
Provide an equitable and competitive level of compensation that will permit CMS
Energy and Consumers Energy to attract, retain and motivate Officers.

(b)
No payments to Officers in the form of incentive compensation shall be made
unless pursuant to a plan approved by the Compensation and Human Resources
Committee of the Board of Directors of CMS Energy and after express approval of
the Committee. This plan shall be administered by the President and CEO of CMS
Energy and the Benefit Administration Committee.

1.2
Effective Date. The initial effective date of the Plan is January 1, 2004. The
Plan, as described herein, is amended and restated effective as of December 1,
2018.

1.3
Definitions. As used in this Plan, the following terms have the meaning
described below:

(a)
“Annual Award” means an annual incentive award granted under the CMSICP.

(b)
“Base Salary” means the base salary on January 1 of a Performance Year, except
as impacted by a Change in Status as defined in Article V. For purposes of the
Plan, an Officer’s Base Salary must be subject to annual review and annual
approval by the Committee.

(c)
“Benefit Administration Committee" means the committee as appointed by the Chief
Executive Officer and Chief Financial Officer of CMS Energy Corporation to act
as the Plan Administrator in accordance with authority granted by the Board of
Directors.

(d)
“CMS Energy” means CMS Energy Corporation.

(e)
“Code” means the Internal Revenue Code of 1986, as amended.

(f)
“Code Section 162(m) Employee” means a “covered employee” as that term is
defined under Code Section 162(m). Generally, this is the CEO and the three
highest paid executive officers (other than the CEO and the CFO) of the
corporation.



1

--------------------------------------------------------------------------------





(g)
“Committee” means the Compensation and Human Resources Committee of the Board of
Directors of CMS Energy.

(h)
“Company” means CMS Energy.

(i)
“Consumers Energy” means Consumers Energy Company, a wholly owned subsidiary of
CMS Energy.

(j)
“Deferred Annual Award” means the amount deferred pursuant to Section 4.2.

(k)
“Disability” means that a participant has terminated employment with the Company
or Consumers Energy and is disabled, as that term is defined under Code Section
409A and any applicable regulations.

(l)
“Leave of Absence” for purposes of this Plan means a leave of absence that has
been approved by the Company.

(m)
“Officer” means a United States of America employee of the Company or Consumers
Energy in Salary Grade “E-3” or higher.

(n)
“Payment Event” means the time at which a Deferred Annual Award may be paid
pursuant to Section 4.2.

(o)
“Payment Term” means the length of time for payment of a Deferred Annual Award
under Section 4.2.

(p)
“Pension Plan” means the Pension Plan for Employees of Consumers Energy and
Other CMS Energy Companies.

(q)
“Performance Goals” are the factors used by the Committee (on an absolute or
relative basis) to establish goals to track business measures. To the extent
necessary for an award to be qualified performance-based compensation under Code
Section 162(m) and the regulations thereunder, the Committee shall use one or
more of the following business criteria, which may be based on corporate-wide or
subsidiary, division, operating unit or individual measures: net earnings;
operating earnings or income; earnings growth; net income; cash flow (including
operating cash flow, free cash flow, discounted cash flow return on investment,
and cash flow in excess of cost of capital); earnings per share; earnings per
share growth; stock price; total shareholder return; absolute and/or relative
return on common shareholders equity; return on shareholders equity; return on
capital; return on assets; economic value added (income in excess of cost of
capital); independent customer satisfaction studies or indices; expense
reduction; sales; or ratio of operating expenses to operating revenues. In
addition, the Annual Incentive Plan may incorporate certain utility operating
parameters such as safety, reliability and



2

--------------------------------------------------------------------------------





customer service. The established Performance Goals may be applied on a pre- or
post-tax basis and may be adjusted to include or exclude objectively
determinable components of any Performance Goal, including, without limitation,
special charges such as restructuring or impairment charges, debt refinancing
costs, extraordinary or noncash items, unusual, nonrecurring or one-time events
affecting the Corporation or its financial statements or changes in law or
accounting principles (each an “Adjustment Event”). In the sole discretion of
the Committee, unless such action would cause an Award to a Code Section 162(m)
Employee to fail to qualify as qualified performance-based compensation under
Code Section 162(m), the Committee may amend or adjust the Performance Goal or
other terms and conditions of an outstanding Award in recognition of any
Adjustment Event.
(r)
“Performance Year” means the calendar year prior to the year in which an Annual
Award is made by the Committee.

(s)
“Plan Administrator” for Officer participants means the President and Chief
Executive Officer of CMS Energy, under the general direction of the Committee
and only to the extent permitted by Code Section 162(m). For all other
participants and for purposes of administering Deferred Amounts under Section
4.2, the Plan Administrator is the Benefits Administration Committee appointed
by the Chief Executive Officer and the Chief Financial Officer as authorized by
the Board of Directors.

(t)
“Retirement” means that a Plan participant is no longer an active Officer and
qualifies for a retirement benefit other than a deferred vested retirement
benefit under the Pension Plan. For a participant ineligible for coverage under
the Pension Plan and covered instead under the Defined Company Contribution
Plan, retirement occurs when there is a Separation from Service on or after age
55 with 5 or more years of service.

(u)
“Separation from Service” means an Officer retires or otherwise has a separation
from service from the Company as defined under Code Section 409A and any
applicable regulations. The Plan Administrator will determine, consistent with
the requirements of Code Section 409A and any applicable regulations, to what
extent a person on a leave of absence, including on paid sick leave pursuant to
Company policy, has incurred a Separation from Service. Notwithstanding the
above, a Separation from Service will occur consistent with the Regulation
1.409A-1(h) when it is reasonably anticipated that the level of service provided
by the Officer will be no more than 45% of the average level of bona fide
service performed by the Officer over the immediately preceding 36 month period.



3

--------------------------------------------------------------------------------





(v)
“Subsidiary” means any direct or indirect subsidiary of the Company.

1.4
Eligibility. Officers of CMS Energy and/or Consumers Energy who do not
participate in a broad based incentive plan contingent upon objectives and
performance unique to the Officers’ Subsidiary, affiliate, site and/or business
unit, are eligible for participation in the CMSICP. An individual listed on the
Company payroll records as a contract employee is not eligible for this Plan.

1.5
Administration of the Plan.

(a)
Subject to Code Section 162(m), the Plan is administered by the President and
Chief Executive Officer of CMS Energy under the general direction of the
Committee.

(b)
Each year, normally in January, but no later than March 30th of the Performance
Year, the Committee will approve the established Performance Goals for the
Performance Year.

(c)
The Committee, no later than March 1st of the calendar year following the
Performance Year, will review for approval proposed Annual Awards for the total
of all CMSICP Officer participants, as recommended by the President and CEO of
CMS Energy. All proposed Annual Awards shall be approved by the Committee.
Before the payment of any Annual Awards, the Company’s outside auditors and the
Committee will certify in writing that the established Performance Goals were in
fact satisfied in accordance with Code Section 162(m).

(d)
The Committee reserves the right to modify the established Performance Goals
with respect to unforeseeable circumstances or otherwise exercise discretion
with respect to proposed Annual Awards as it deems necessary to maintain the
spirit and intent of the CMSICP, provided that such discretion will be to
decrease or eliminate, not increase, Annual Awards in the case of any Code
Section 162(m) Employee. The Committee also reserves the right in its discretion
to not pay Annual Awards for a Performance Year. All decisions of the Committee
are final.

II.    CORPORATE PERFORMANCE GOALS
2.1
In General. Each year, the Committee uses Performance Goals to determine the
Annual Award measures. A table shall be created by the Compensation Committee
for the current year Performance Goals.



4

--------------------------------------------------------------------------------





2.2
Plan Performance Factor. The plan performance factor used to calculate an Annual
Award is based on the results of the corporate established Performance Goals and
is capped at two times the standard award amount. The Plan Performance Factor is
established in a table relating specific performance results to specific plan
Performance Goals. This table shall be created by the Committee for each
Performance Year.

III.    ANNUAL AWARD FORMULA
3.1
Annual Awards. Annual Awards for each eligible Officer will be based upon a
percentage of the Officer’s Base Salary for the Performance Year times the Plan
performance factor for the year as determined under 2.2 above. The standard
award percentage for each eligible Officer will be approved annually by the
Committee for each Performance Year. The maximum amount that can be awarded
under this Plan for any Code Section 162(m) Employee will not exceed $2.5
Million in any one Performance Year. The total amount of a CMSICP participant
Officer’s Annual Award shall be computed according to the annual award formula
set forth in Section 3.2. An Officer’s standard award amount is equal to the
Officer’s Annual Award computed using a plan performance factor of 100%.

3.2
Calculation of Award. Annual Awards for Officer CMSICP participants will be
calculated and made as follows:

Annual Award = Base Salary times
Standard Award Percentage times Plan Performance Factor
In addition, each Annual Award for Officers of Consumers Energy Company may be
modified based on the results achieved for the Consumers Energy Annual Employee
Incentive Compensation Plan. If the Consumers Energy Annual Employee Incentive
Compensation Plan does not pay out an operational award for the same Performance
Year, then the Annual Award, if any, earned under this Plan will be reduced by
10%. If the Consumers Energy Annual Employee Incentive Compensation Plan pays
out an operational award for the same Performance Year based on achievement of
some of the established objectives, but not at the maximum award percentage,
then there is no modification of awards under this Plan. If however, the
Consumers Energy Annual Employee Incentive Compensation Plan pays out an
operational award at the maximum award percentage for the same Performance Year
based on achievement of the established objectives, then the Annual Award, if
any, earned under this Plan will be increased by up to 10%, provided, however,
that no such increase will cause the Annual Award to exceed the maximum of two
times the standard award amount, or exceed the maximum payout for a Code Section
162(m) Employee.




5

--------------------------------------------------------------------------------





IV.    PAYMENT OF ANNUAL AWARDS
4.1
Cash Annual Award. All Annual Awards for a Performance Year will be paid in cash
after certification by the outside auditors of the Company and the Committee
that the established Performance Goals have been satisfied, but not later than
March 15th of the calendar year following the Performance Year provided that the
Annual Award for a particular Performance Year has not been deferred voluntarily
pursuant to Section 4.2. The amounts required by law to be withheld for income
and employment taxes will be deducted from the Annual Award payments. All Annual
Awards become the obligation of the company on whose payroll the Officer is
enrolled at the time the Committee makes the Annual Award.

4.2
Deferred Annual Awards.

(a)
The payment of all or any portion (rounded to an even multiple of 10%) of a cash
Annual Award may be deferred voluntarily at the election of an individual Plan
participant in salary grades E-3 – E-9. Any such deferral will be net of any
applicable FICA or FUTA taxes. A separate irrevocable election must be made
prior to the Performance Year. Any Annual Award made by the Committee after
termination of employment of a participant or retirement of a participant will
be paid in accordance with any deferral election made within the enrollment
period.

(b)
At the time the participant makes a deferral election he or she must select the
payment options (including the Payment Event as set forth at (c) below and the
Payment Term as set forth at (d) below) applicable to the Deferred Annual Award
for the Performance Year, as well as any earnings or income attributable to such
amounts. The payment options elected will apply only to that year’s Deferred
Annual Award and will not apply to any previous Deferred Annual Award or to any
subsequent Deferred Annual Award. Any participant who elects to defer all or a
portion of an Annual Award and who fails to select a Payment Event or a Payment
Term will be presumed to have elected a Payment Event of Separation from Service
in accordance with paragraph (c)(i) below and/or a Payment Term of a single sum.

(c)
The Payment Event elected can be either:

(i)
Separation from Service for any reason other than death. Payment will be made,
or begin, in the later of: (1) January of the year following the year of the
Separation from Service; or (2) the seventh month after the month of the
Separation from Service. Later installments, if any, will be paid in January of
the succeeding years. Effective for amounts deferred in 2019 and succeeding
years, payment will be made, or begin, in the seventh month after the month of
Separation from Service. Later installments, if any, will be paid in the same
month of the succeeding years;



6

--------------------------------------------------------------------------------





(ii)
Payment upon attainment of a date certain that is more than 1 year after the
last day of the applicable Performance Year. Later installments, if any, will be
paid in the same month of the succeeding years; or

(iii)
The earlier of (i) or (ii) above.

(d)
Payment Term. At the time of electing to defer an Annual Award, the participant
must also elect how he or she wishes to receive any such payment from among the
following options (the participant may elect a separate Payment Term for each
Payment Event elected):

(i)
Payment in a single sum upon occurrence of the Payment Event.

(ii)
Payment of a series of annual installment payments over a period from two (2)
years to fifteen (15) years following the Payment Event. Each installment
payment shall be equal to a fractional amount of the balance in the account the
numerator of which is one and the denominator of which is the number of
installment payments remaining. Although initially such installment payments
will be identical, actual payments may vary based upon investment performance.
For example, a series of 5 installment payments will result in a payout of 1/5
of the account balance in the first installment, 1/4 of the account balance
(including investment gains or losses since the first installment date) in the
second installment, etc.

(e)
Changes to Payment Options. Once a payment option has been elected, subsequent
changes which would accelerate the receipt of benefits from the Plan are not
permitted, except that the Plan Administrator may at its discretion accelerate
payments to the extent permitted by Code Section 409A and applicable
regulations. A subsequent election to change the payment options related to a
Payment Event, in order to delay a payment or to change the form of a payment,
can only be made when all of the following conditions are satisfied:

(i)
such election may not take effect until at least 12 months after the date on
which the election is made;

(ii)
the payment(s) with respect to which such election is made is deferred for a
period of not less than 5 years from the date such payment would otherwise have
been made (or, in the case of installment payments under Section 4.2(d)(ii) with
regard to amounts deferred (and the related earnings) prior to January 1, 2016,
5 years from the date the first installment was scheduled to be paid); and



7

--------------------------------------------------------------------------------





(iii)
such election must be made not less than 12 months before the date the payment
was previously scheduled to be made (or, in the case of installment payments
under Section 4.2(d)(ii) with regard to amounts deferred (and the related
earnings) prior to January 1, 2016, 12 months before the first installment was
scheduled to be paid), if the participant’s previous commencement date was a
specified date.

Effective January 1, 2016, the right to a series of installment payments is to
be treated as a right to a series of separate payments to the extent permissible
under Code Section 409A and any applicable regulations. When making a subsequent
election with respect to the payment of any post-December 31, 2015 deferral, the
participant may make a separate election with respect to each separate payment,
provided that such election must result in all of the applicable Performance
Year’s deferral with related earnings being paid in a single sum or in a series
of annual payments over a period from two (2) to fifteen (15) consecutive years.
(f)
Investments. At the time of electing to voluntarily defer payment, the
participant must elect how the Deferred Annual Award will be treated by the
Company or Consumers Energy. To the extent that any amounts deferred are placed
in a rabbi trust with an independent record keeper, a participant who has
previously deferred amounts under this Plan will automatically have his or her
existing investment profile apply to this deferral also. All determinations of
the available investment options by the Plan Administrator are final and binding
upon participants. A participant may change the investment elections at any time
prior to the payment of the benefit, subject to any restrictions imposed by the
Plan Administrator, the plan record keeper or by any applicable laws and
regulations. A participant not making an election will have amounts deferred
treated as if in a Lifestyle Fund under the Savings Plan for Employees of
Consumers Energy and other CMS Energy Companies (the “Savings Plan”) applicable
to the participant’s age 65, rounded up, or such other investment as determined
by the Benefit Administration Committee. All gains and losses will be based upon
the performance of the investments selected by the participant from the date the
deferral is first credited to the nominal account. If the Company elects to fund
its obligation as discussed below, then investment performance will be based on
the balance as determined by the record keeper.



8

--------------------------------------------------------------------------------





(g)
The amount of any Deferred Annual Award is to be satisfied from the general
corporate funds of the company on whose payroll the Plan participant was
enrolled prior to the payout beginning and are subject to the claims of general
creditors. This is an unfunded nonqualified deferred compensation plan. To the
extent the Company or Consumers Energy, as applicable, elects to place funds
with a trustee to pay its future obligations under this Plan, such amounts are
placed for the convenience of the Company or Consumers Energy, remain the
property of the Company or Consumers Energy and the participant shall have no
right to such funds until properly paid in accordance with the provisions of
this Plan. For administrative ease and convenience, such amounts may be referred
to as participant accounts, but as such are a notional account only and are not
the property of the participant. Such amounts remain subject to the claims of
the creditors of the Company or Consumers Energy.

(h)
Payment in the Event of an Unforeseeable Emergency. The participant may request
that payments commence immediately upon the occurrence of an unforeseeable
emergency as that term is defined in Code Section 409A and any applicable
regulations. Generally, an unforeseeable emergency is a severe financial
hardship resulting from an illness or accident of the participant or the
participant’s spouse or dependent, loss of the participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the participant. A distribution on
account of unforeseeable emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the participant’s assets (without
causing severe financial hardship), or by cessation of deferrals under this
arrangement, the Savings Plan or other arrangements. Distributions because of an
unforeseeable emergency shall not exceed the amount permitted under Section 409A
and accordingly are limited to the amount reasonably necessary to satisfy the
emergency need (after use of insurance proceeds, liquidation of assets, etc.)
plus an amount to pay taxes reasonably anticipated as a result of the
distribution. In the event any payment is made due to an unforeseeable
emergency, all deferral elections for the current Performance Year will cease
and the participant will not be eligible to make any deferral elections under
this Plan for the following Performance Year. For any participant receiving a
hardship withdrawal under the Savings Plan, all deferral elections under this
Plan for the current Performance Year will cease and the participant will not be
eligible to make any deferral elections under this Plan for the following
Performance Year.



9

--------------------------------------------------------------------------------





4.3
Payment in the Event of Death.

(a)
A participant may name the beneficiary of his or her choice on a beneficiary
form provided by the Company or record keeper, and the beneficiary shall
receive, within 90 days of the participant’s death, in a single sum, all
payments credited to the participant in the event that the participant dies
prior to receipt of Deferred Annual Awards. If a beneficiary is not named or
does not survive the participant, the payment will be made to the participant’s
estate. In no event may any recipient designate a year of payment for an amount
payable upon the death of the participant.

(b)
A participant may change beneficiaries at any time, and the change will be
effective as of the date the plan record keeper or Company accepts the form as
complete. Neither the Company nor Consumers Energy will be liable for any
payments made before receipt and acceptance of a written beneficiary request.

V.    CHANGE OF STATUS
Payments in the event of a change in status will not be made if no Annual Awards
are made for the Performance Year.
5.1
Pro-Rata Annual Awards. A new Officer participant, whether hired or promoted to
the position, or an Officer promoted to a higher salary grade during the
Performance Year will receive a pro rata Annual Award based on the percentage of
the Performance Year in which the Officer is in a particular salary grade. An
Officer participant whose salary grade has been lowered, but whose employment is
not terminated during the Performance Year will receive a pro rata Annual Award
based on the percentage of the Performance Year in which the Officer is in a
particular salary grade.

5.2
Termination. An Officer participant whose employment is terminated pursuant to a
violation of the Company code of conduct or other corporate policies will not be
considered for or receive an Annual Award.

5.3
Resignation. An Officer participant who resigns prior to payment (during or
after a Performance Year) will not be eligible for an Annual Award. If the
resignation is due to reasons such as a downsizing or reorganization, or the ill
health of the Officer or ill health in the immediate family, the Officer may
petition the Plan Administrator and may be considered, in the discretion of the
Plan Administrator, for a pro rata Annual Award. The Plan Administrator’s
decision to approve or deny the request for a pro rata Annual Award shall be
final.

5.4
Death, Disability, Retirement, Leave of Absence. An Officer participant whose
status as an active employee is changed during the Performance Year due to
death, Disability, Retirement, or Leave of Absence will receive a pro rata
Annual Award.



10

--------------------------------------------------------------------------------





An Officer participant whose employment is terminated following the Performance
Year but prior to payment due to death, Disability or Retirement will continue
to be eligible for an Annual Award for the Performance Year. Any such payment or
Annual Award payable due to the death of the Officer participant will be made to
the named beneficiary, or if no beneficiary is named or if the beneficiary
doesn’t survive the Officer participant, then to the Officer participant’s
estate no later than March 15 following the applicable Performance Year.
Notwithstanding the above, an Officer participant who retires, is on Disability
or Leave of Absence and who becomes employed by a competitor of CMS Energy or
Consumers Energy or their subsidiaries or affiliates prior to award payout will
forfeit all rights to an Annual Award, unless prior approval of such employment
has been granted by the Committee. A “competitor” shall mean an entity engaged
in the business of (1) selling (a) electric power or natural gas at retail or
wholesale within the State of Michigan or (b) electric power at wholesale within
the market area in which an electric generating plant owned by a subsidiary or
affiliate of CMS Energy is located or (2) developing an electric generating
plant within the State of Michigan or a market area in which an electric
generating plant owned by a subsidiary or affiliate of CMS Energy is located.
5.5
Clawback.

(a)
If, due to a restatement of CMS Energy’s or an affiliate’s publicly disclosed
financial statements or otherwise, an Officer is subject to an obligation to
make a repayment or return of benefits to CMS Energy or an affiliate pursuant to
a clawback provision contained in this Plan, a supplemental executive retirement
plan, the Performance Incentive Stock Plan, or any other benefit plan (a
“benefit plan clawback provision”) of the Company, the Committee may determine
that it shall be a precondition to the payment of any award under this Plan,
that the Officer fully repay or return to the Company any amounts owing under
such benefit plan clawback provision (taking into account the requirements of
Code Section 409A, to extent applicable). Any and all awards under this Plan are
further subject to any provision of law, which may require the Officer to
forfeit or return any benefits provided hereunder, in the event of a restatement
of the Company’s publicly disclosed accounting statements or other illegal act,
whether required by Section 304 of the Sarbanes-Oxley Act of 2002, Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act, federal
securities law (including any rule or regulation promulgated by the Securities
and Exchange Commission), any state law, or any rule or regulation promulgated
by the applicable listing exchange or system on which the Company lists its
traded shares.

(b)
To the degree any benefits hereunder are not otherwise forfeitable pursuant to
the preceding sentences of this Section 5.5, the Board or a Committee delegated
authority by the Board (“delegated Committee”), may require the



11

--------------------------------------------------------------------------------





Officer to return to the Company or forfeit any amounts granted under this Plan,
if:
1.
the grant of such compensation was predicated upon achieving certain financial
results which were subsequently the subject of a substantial accounting
restatement of the Company’s financial statements filed under the securities
laws (a “financial restatement”),

2.
a lower payout or Annual Award (“reduced financial results”), would have
occurred based upon the financial restatement, and

3.
in the reasonable opinion of the Board or the delegated Committee, the
circumstances of the financial restatement justify such a modification of the
Annual Award. Such circumstances may include, but are not limited to, whether
the financial restatement was caused by misconduct, whether the financial
restatement affected more than one period and the reduced financial results in
one period were offset by increased financial results in another period, the
timing of the financial restatement or any required repayment, and other
relevant factors.

Unless otherwise required by law, the provisions of this Subsection (b) relating
to the return of previously paid Plan benefits shall not apply unless a claim is
made therefore by the Company within three years of the payment of such
benefits.
(c)
The Board or delegated Committee shall also have the discretion to require a
clawback in the event of a mistake or accounting error in the calculation of a
benefit or an award that results in a benefit to an eligible individual to which
he/she was not otherwise entitled. The rights set forth in this Plan concerning
the right of the Company to a clawback are in addition to any other rights to
recovery or damages available at law or equity and are not a limitation of such
rights.

VI.    MISCELLANEOUS
6.1
Impact on Benefit Plans. Payments made under the Plan will be considered as
earnings for the Supplemental Executive Retirement Plans but not for purposes of
the Employees’ Savings Plan, Pension Plan, or other Officer benefit programs.

6.2
Impact on Employment. Neither the adoption of the Plan nor the granting of any
Annual Award under the Plan will be deemed to create any right in any individual
to be retained or continued in the employment of the Company or any corporation
within the Company’s control group.



12

--------------------------------------------------------------------------------





6.3
Termination or Amendment of the Plan. The Board of Directors of CMS Energy may
amend or terminate the Plan at any time. Upon termination, any Deferred Annual
Award accrued under the Plan will remain in the Plan and be paid out in
accordance with the payment options previously selected. The Plan Administrator
is authorized to make any amendments that are deemed necessary or desirable to
comply with any applicable laws, regulations or orders or as may be advised by
counsel or to clarify the terms and operation of the Plan. The Company may
terminate the Plan and accelerate payment of any deferred benefits under the
Plan if it acts consistent in all respects with the requirements of Code Section
409A and any applicable regulations with respect to when a terminated plan may
accelerate payment to a participant.

6.4
Governing Law. The Plan will be governed and construed in accordance with the
laws of the State of Michigan.

6.5
Dispute Resolution. Any disputes related to the Plan must be brought to the Plan
Administrator. The Plan Administrator is granted full discretionary authority to
apply the terms of the Plan, make administrative rulings, interpret the Plan and
make any other determinations with respect to the Plan. If the Plan
Administrator makes an adverse determination and the participant disagrees with
or wishes to appeal the determination, the participant must appeal the decision
to the Plan Administrator, in writing and not later than 60 days from when the
determination was mailed to the participant. If the participant does not timely
appeal the original determination, the participant has no further rights under
the Plan with respect to the matter presented in the claim. If the participant
appeals the original determination and that appeal does not result in a mutually
agreeable resolution, then the dispute shall be subject to final and binding
arbitration before a single arbitrator selected by the parties to be conducted
in Jackson, Michigan, provided the participant makes such request for
arbitration in writing within 30 days of the final decision by the Plan
Administrator. The arbitration will be conducted and finished within 90 days of
the selection of the arbitrator. The parties shall share equally the cost of the
arbitrator and of conducting the arbitration proceeding, but each party shall
bear the cost of its own legal counsel and experts and other out-of-pocket
expenditures. The arbitrator must use an arbitrary and capricious standard of
review when considering any determinations and findings by the Plan
Administrator.



13

--------------------------------------------------------------------------------





VII.    AMENDMENT TO REFLECT CODE SECTION 409A
7.1
Code Section 409A. This Plan has been amended, effective as of January 1, 2005,
to comply with the requirements of Code Section 409A. To the extent counsel
determines additional amendments may be reasonable or desirable in order to
comply with Code Section 409A, and any other applicable rules, laws and
regulations, such changes shall be authorized with the approval of the Plan
Administrator.





IN WITNESS WHEREOF, signed this 11th day of December, 2018.


CMS ENERGY CORPORATION
 
Attest:
 
 
 
 
 
 
 
 
 
/s/ Patricia K. Poppe
 
/s/ Srikanth Maddipati____
Patricia K. Poppe
 
Srikanth Maddipati
President and Chief Executive Officer


 
Vice President, Treasurer and
Investor Relations

cmsicpp1012.jpg [cmsicpp1012.jpg]




14